        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 1 of 22



                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

KURTIS M.,
                                                 Plaintiff,
             v.                                                      6:19-CV-603 (ATB)


COMMISSIONER OF SOCIAL SECURITY,
                                      Defendant.
______________________________________________________________________

HOWARD D. OLINSKY, for Plaintiff
SIXTINA FERNANDEZ Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                     MEMORANDUM-DECISION and ORDER

      This matter was referred to me, for all proceedings and entry of a final judgment,
pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in
accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.
Local Rule 73.1, and the consent of the parties. (Dkt. Nos. 4, 7).

I.    PROCEDURAL HISTORY
      This case has a lengthy administrative history. Plaintiff protectively filed an

application for Disability Insurance Benefits (“DIB”) on April 12, 2011, alleging
disability beginning November 5, 2010. (Administrative Transcript (“T”) 11, 258-59).

Plaintiff’s application was denied initially on June 3, 2011. (T. 114-17). The first
administrative hearing on this application was held before Administrative Law Judge

(“ALJ”) Barry E. Ryan on August 21, 2012. (T. 79). On September 4, 2012, ALJ Ryan
found that plaintiff was capable of performing his past relevant work as a computer
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 2 of 22



technician manager, and issued an order denying plaintiff’s claim. (T. 76-92).
      After plaintiff requested review, the Appeals Council vacated and remanded ALJ

Ryan’s decision on March 21, 2014, for further evaluation of the medical opinion
evidence and plaintiff’s ability to perform his past relevant work. (T. 93-97). ALJ Ryan

held a second administrative hearing on June 7, 2016, at which plaintiff appeared
without counsel. (T. 101, 168, 191). On June 23, 2016, ALJ Ryan found that plaintiff

was disabled as of August 19, 2011. (T. 98-107).
       Although the ultimate determination of disability was favorable, plaintiff filed a

request for appeal. (T. 215). In his second decision, ALJ Ryan stated that plaintiff had
“amended the alleged onset date of disability to August 19, 2011.” (T. 101, 111).
Plaintiff argued that he had never sought an amended onset date. (T. 111, 215, 412-
413). On October 26, 2017, the Appeals Council found that there was no record
evidence hat plaintiff had requested an amended onset date of disability, but also found
that ALJ Ryan had not adequately supported his RFC determination or his

determination that there were no jobs that existed in significant numbers in the national
economy that plaintiff could perform. (T. 111-12). Because ALJ Ryan had already

considered plaintiff’s application twice, the Appeals Council remanded the case to a
new ALJ. (T. 113).

      In accordance with the Appeals Council’s order, ALJ Kenneth Theurer held an
administrative hearing on April 13, 2018, at which plaintiff and vocational expert
(“VE”) Robin Cook testified. (T. 31-73). Plaintiff appeared without counsel. (T. 34-
35). On May 30, 2018, ALJ Theurer found that plaintiff was not disabled from the

alleged onset date of November 5, 2010 through September 30, 2011, the date last


                                            2
            Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 3 of 22



insured. (T. 22). ALJ Theurer’s decision became the Commissioner’s final decision
when the Appeals Council denied plaintiff’s request for review on March 22, 2019. (T.

1-5).       Therefore, ALJ Theurer’s May 30, 2018 decision is the only decision at issue in
this judicial proceeding.1

II.     GENERALLY APPLICABLE LAW

        A.       Disability Standard
        To be considered disabled, a plaintiff seeking disability insurance benefits or SSI
disability benefits must establish that he is “unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In
addition, the plaintiff’s
        physical or mental impairment or impairments [must be] of such severity
        that he is not only unable to do his previous work but cannot, considering
        his age, education, and work experience, engage in any other kind of
        substantial gainful work which exists in the national economy, regardless
        of whether such work exists in the immediate area in which he lives, or
        whether a specific job vacancy exists for him, or whether he would be
        hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).
        The Commissioner uses a five-step process, set forth in 20 C.F.R. sections

404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.
        First, the [Commissioner] considers whether the claimant is currently
        engaged in substantial gainful activity. If he is not, the [Commissioner]


        1
            Accordingly, all further references to the ALJ in this Memorandum-Decision refer only to ALJ
Theurer.

                                                     3
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 4 of 22



      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled without considering vocational
      factors such as age, education, and work experience . . . . Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether,
      despite the claimant’s severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the claimant is unable to
      perform his past work, the [Commissioner] then determines whether there
      is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,
416.920. The plaintiff has the burden of establishing disability at the first four steps.
However, if the plaintiff establishes that his impairment prevents him from performing
his past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review
      In reviewing a final decision of the Commissioner, a court must determine
whether the correct legal standards were applied and whether substantial evidence
supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.
Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.
2012). It must be “more than a scintilla” of evidence scattered throughout the

administrative record. Id. However, this standard is a very deferential standard of
review “ – even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

      “To determine on appeal whether an ALJ’s findings are supported by substantial

                                             4
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 5 of 22



evidence, a reviewing court considers the whole record, examining the evidence from
both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859
F.2d 255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record
contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles
v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ
explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ
cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz
v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.
09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS
       Plaintiff was thirty-three years old on the date last insured. (T. 20, 258). He was
married, and lived with his wife and two young children. (T. 55-56, 932). After
graduating high school in regular education classes, plaintiff attended college but did

not graduate. (T. 41, 290). He subsequently completed several vocational training
programs in electronics, information technology, and real estate. (T. 41, 289-90).
       Plaintiff’s previous employment included work as a truck driver, sales
representative, and general contractor. (T. 41-43, 290). Most recently, plaintiff had

worked as a manager at a computer repair business. (T. 43-45, 290). In this position,


                                             5
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 6 of 22



his responsibilities included bookkeeping, supervising and training employees, as well
as performing computer repairs onsite and at customer locations. (T. 44-45). He left

this position in 2010 due to his physical limitations. (T. 45).
       In 2000, plaintiff was involved in a serious car accident that resulted in bulging

and herniated discs in his lumbar spine. (T. 548, 563). His physical condition generally
improved with physical therapy and epidural treatment, but he continued to have back

pain. (T. 563). In October 2010, plaintiff was involved in another motor vehicle
accident, that resulted in new injuries to his cervical and thoracic spine, and aggravated

his existing lumbar spine injury. (T. 563, 932). He underwent lumbar spine fusion
surgery in 2011, but still experienced back spasms and pain in his upper and lower
lumbar spine area that radiated into his legs. (T. 47-54, 700-703, 932). Plaintiff had
consulted with his physicians on whether further surgery would alleviate these
symptoms, and continued to treat with pain medication. (T. 49-51, 553-54).
       The ALJ’s decision provides a detailed statement of the medical and other

evidence of record. (T. 14-20). Rather than reciting this evidence at the outset, the
court will discuss the relevant details below, as necessary to address the issues raised by

plaintiff.

IV.    THE ALJ’S DECISION
       After reviewing the procedural history of the plaintiff’s application and stating
the applicable law, the ALJ found that plaintiff met the insured status requirements
through September 30, 2011. The ALJ then determined that plaintiff had not engaged
in substantial gainful activity (“SGA”) since the alleged onset date of November 5,

2010 through his date last insured. (T. 13-14). At step two of the sequential evaluation,


                                             6
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 7 of 22


the ALJ found that plaintiff had the following severe impairments: status post lumbar
spine surgery and status post bilateral knee surgery. (T. 14). At step three, the ALJ

found that plaintiff did not have an impairment or combination of impairments that met
or medically equaled the severity of a Listed Impairment. (T. 14-15).

      At step four, the ALJ found that plaintiff had the RFC to perform light work as
defined in 20 C.F.R. §§ 404.1567(b). (T. 15-20). Specifically, the ALJ found that

plaintiff could lift and carry twenty pounds occasionally and ten pounds frequently;
could sit, stand, and walk each for six hours in an eight hour workday with normal work

breaks; and had no limitations with regard to the use of his hands and feet. (T. 15). The
ALJ also found that plaintiff could use ramps and stairs frequently, and use ladders or

scaffolds occasionally. (Id.) He also found that plaintiff could balance and stoop
continuously; kneel and crouch frequently; and crawl occasionally. (Id.)
      In making the RFC determination, the ALJ stated that he considered all of the
plaintiff’s symptoms, and the extent to which those symptoms could “reasonably be
accepted as consistent with the objective medical evidence and other evidence, based
on the requirements of 20 C.F.R. 404.1529” and Social Security Ruling (“SSR”) 16-3p.
(T. 15). The ALJ further stated that he considered opinion evidence pursuant to 20
C.F.R. § 404.1527. (Id.) The ALJ also found that plaintiff’s medically determinable

impairments could reasonably be expected to cause some of his alleged symptoms, but
that plaintiff’s statements regarding the intensity, persistence, and limiting effects of
those symptoms were not entirely consistent with the medical evidence and other
evidence in the record. (T. 16).

      The ALJ then determined that plaintiff was unable to perform any past relevant


                                             7
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 8 of 22


work. (T. 20). However, the ALJ evaluated the VE testimony, and found that
“considering the [plaintiff’]’s age, education, work experience, and residual functional

capacity, there were jobs that existed in significant numbers in the national economy
that the [plaintiff] could have performed.” (T. 21). Accordingly, the ALJ determined

that plaintiff was not disabled. (T. 22).

V.    ISSUES IN CONTENTION

      Plaintiff raises two arguments:
      1.     The ALJ erred in finding that plaintiff’s thoracic and cervical spine injuries
             did not constitute severe impairments. (Plaintiff’s Brief (“Pl.’s Br.”) at 22-
             25) (Dkt. No. 9).

      2.     The ALJ improperly weighed the medical evidence, particularly the
             treating physician opinion of Dr. Christopher Black. (Pl.’s Br. at 16-21).

Defendant contends that the Commissioner’s determination should be affirmed because

it was supported by substantial evidence. (Defendant’s Brief (“Def.’s Br.”) at 7-15)

(Dkt. No. 10). For the reasons stated below, this court agrees with defendant and will

dismiss the complaint.

                                      DISCUSSION

VI.   SEVERE IMPAIRMENT

      A.     Legal Standards

      The claimant bears the burden of presenting evidence establishing severity at step

two of the disability analysis. Rhondalee T. v. Berryhill, No. 3:17–CV–1241 (CFH),

2019 WL 1100267, at *5 (N.D.N.Y. Mar. 8, 2019) (citing Taylor v. Astrue, 32 F. Supp.

3d 253, 265 (N.D.N.Y. 2012)). A severe impairment is one that significantly limits the


                                            8
        Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 9 of 22


plaintiff’s physical and/or mental ability to do basic work activities. See 20 C.F.R. §§

404.1520(c), 416.920(c); see also 20 C.F.R. §§ 404.1521(a), 416.921(a) (noting that an

impairment is not severe at step two if it does not significantly limit a claimant’s ability

to do basic work activities).

      The Regulations define “basic work activities” as the “abilities and aptitudes

necessary to do most jobs,” examples of which include, (1) physical functions such as

walking, standing, lifting, pushing, pulling, reaching, carrying, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers and usual work situations; and (6) dealing with changes in a

routine work setting. 20 C.F.R. §§ 404.1521(b), 416.921(b). “Severity” is determined

by the limitations imposed by an impairment, and not merely by its diagnosis. The

mere presence or diagnosis of a disease or impairment is not, by itself, sufficient to

deem a condition severe. Monique Danielle W. v. Comm’r of Soc. Sec., No. 5:18-CV-

184 (DNH), 2019 WL 2358529, at *4 (N.D.N.Y. June 4, 2019) (quoting Zenzel v.

Astrue, 993 F. Supp. 2d 146, 152 (N.D.N.Y. 2012)).

      An ALJ should make a finding of “‘not severe’ . . . if the medical evidence

establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect on an individual’s ability to work.’” Mark K. v. Comm’r of Soc. Sec. Admin., No.

5:18-CV-627 (GLS), 2019 WL 4757381, at *1 (N.D.N.Y. Sept. 30, 2019) (quoting

Rosario v. Apfel, No. 97 CV 5759, 1999 WL 294727, at *5 (E.D.N.Y. Mar. 19, 1999)).

Although an impairment may not be severe by itself, the ALJ must also consider “the


                                             9
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 10 of 22


possibility of several such impairments combining to produce a severe impairment . . .

.” Social Security Ruling (“SSR”) 85-28, 1985 WL 56856, at *3 (1985). However, a

combination of “slight abnormalities,” having no more a minimal effect on plaintiff’s

ability to work, will not be considered severe. Id. The ALJ must assess the impact of

the combination of impairments, rather than assessing the contribution of each

impairment to the restriction of activity separately, as if each impairment existed alone.

Id.

      The step two analysis “may do no more than screen out de minimis claims.” Vogt

on behalf of Vogt v. Comm’r of Soc. Sec., No. 18-CV-231, 2019 WL 4415277, at *4

(W.D.N.Y. Sept. 16, 2019) (quoting Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995)). If the disability claim rises above a de minimis level, then the ALJ must

undertake the remaining analysis of the claim at step three through step five. Dixon, 54

F.3d at 1030.

      Often, when there are multiple impairments, and the ALJ finds some, but not all

of them severe, an error in the severity analysis at step two may be harmless because the

ALJ continued with the sequential analysis and did not deny the claim based on the lack

of a severe impairment alone. Tryon v. Astrue, No. 5:10-CV-537 (MAD), 2012 WL

398952, at *3 (N.D.N.Y. Feb. 7, 2012) (citing Kemp v. Commissioner of Soc. Sec., No.

7:10-CV-1244 (GLS/ATB), 2011 WL 3876526, at *8 (N.D.N.Y. Aug. 11, 2011)). This

is particularly true because the regulations provide that combined effects of all

impairments must be considered, regardless of whether any impairment, if considered

separately, would be of sufficient severity. 20 C.F.R. §§ 404.1523, 416.923; Dixon, 54


                                            10
           Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 11 of 22


F.3d at 1031.

       B.       Application

       Plaintiff contends that the ALJ should have found that the injuries to his thoracic

and cervical spine constituted severe impairments. (Pl.’s Br. at 22-25). This court

disagrees, and finds that the ALJ’s step two determination was supported by substantial

evidence.

       In his decision, the ALJ concluded that plaintiff’s cervical spine disorder and

thoracic spine disorder were not severe impairments, because the record did not show

significant limitations that lasted for at least twelve continuous months prior to his date

last insured.2 (T. 14). In support of this finding, the ALJ cited notes from an October

15, 2010 CT scan that described plaintiff’s cervical spine as “[n]ormal,” with “[n]o

evidence for acute cervical pathology or trauma/injury”and plaintiff’s thoracic spine as

“[n]ormal appearing” with no evidence for acute pathology or trauma/injury.” (T. 14,

538-39). The ALJ also relied on treatment notes from multiple treating physicians that

described “mild” or “minimal” impairments and “no significant degenerative changes”

of plaintiff’s cervical spine and thoracic spine observable in plaintiff’s December 16,

2010 MRI results. (T. 550-552, 554, 575-76, 591-92). The ALJ’s conclusion regarding

the severity of these impairments was also consistent with the findings of independent

medical consultant Dr. W. Janese, who reviewed plaintiff’s medical records and opined

that plaintiff’s neck pain, associated with cervical and thoracic spinal injuries, did not


       2
         To be entitled to DIB, plaintiff had to establish disability prior to his date last insured. Arone
v. Bowen, 882 F.2d 34, 37–38 (2d Cir.1989). In this case, the date last insured is September 30, 2011.
(T. 14).

                                                    11
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 12 of 22


rise to the level of a severe impairment. (T. 668).

      Because there is substantial evidence in the record to support the ALJ’s step two

determination with regard to plaintiff’s thoracic and cervical spine injuries, this court

will not disturb his findings. Moreover, because the ALJ did not deny plaintiff’s claim

at step two of the sequential analysis, and considered plaintiff’s neck and back pain and

the resulting limitations on plaintiff’s ability to lift, carry, and perform other work-

related tasks as part of his RFC analysis, this court further finds that any error in

excluding plaintiff’s cervical and thoracic spine injuries from the list of severe

impairments would be harmless. (T. 18-19).

VII. RFC/WEIGHT OF THE EVIDENCE/TREATING PHYSICIAN

      A.     Legal Standards

             1.     RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-

00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

                                             12
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 13 of 22


      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R.

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions

plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267

(N.D.N.Y. 2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler,

728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v.

Colvin, 200 F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec.,

307 F. Supp. 2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a

narrative discussion, describing how the evidence supports the ALJ’s conclusions,

citing specific medical facts, and non-medical evidence. Natashia R. v. Berryhill, No.

3:17-CV-01266 (TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing

SSR 96-8p, 1996 WL 374184, at *7).

             2.    Weight of the Evidence/Treating Physician

      In making a determination, the ALJ weighs all the evidence of record and

carefully considers medical source opinions about any issue. SSR 96-5p, 1996 WL

374183, at *2-3 (1996). Under 20 C.F.R. §§ 404.1527(e) and 416.927(e), some issues

are not “medical issues,” but are “administrative findings.” The responsibility for


                                            13
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 14 of 22


determining these issues belongs to the Commissioner. See SSR 96-5p, 1996 WL

374183, at *2. These issues include whether the plaintiff’s impairments meet or equal a

listed impairment; the plaintiff’s RFC; how the vocational factors apply; and whether

the plaintiff is “disabled” under the Act. Id.

      In evaluating medical opinions on issues that are reserved to the Commissioner,

the ALJ must apply the factors listed in 20 C.F.R. §§ 404.1527(d) and 416.927(d). The

ALJ must clearly state the legal rules that he applies and the weight that he accords the

evidence considered. Drysdale v. Colvin, No. 14-CV-722, 2015 WL 3776382, at *2

(S.D.N.Y. June 16, 2015) (citing Rivera v. Astrue, No. 10 Civ. 4324, 2012 WL

3614323, at *8 (E.D.N.Y. Aug. 21, 2012) (citation omitted)).

      “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that

are not consistent with other substantial evidence in the record . . . .” Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d

Cir. 2002); 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). If an ALJ decides not to give

the treating source’s records controlling weight, then he or she must explicitly consider

the four Burgess factors: “(1) the frequen[cy], length, nature, and extent of treatment;

(2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a

specialist.” Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (quoting Burgess v.

Astrue, 537 F. 3d 117, 120 (2d Cir. 2008)). “[T]he ALJ must ‘give good reasons in [its]


                                             14
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 15 of 22


notice of determination or decision for the weight [it gives the] treating source’s

[medical] opinion.’ ” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d at 32). Should an

ALJ assign less than controlling weight to a treating physician’s opinion and fail to

consider the above-mentioned factors, this is a procedural error. Id. It is impossible to

conclude that the error is harmless unless a “searching review of the record . . . assures

us that the substance of the treating physician rule was not traversed.” Id.

      B.     Application

      Plaintiff argues that the ALJ should have assigned greater weight to opinions

dated May 12, 2015 and March 19, 2018 from Dr. Christopher Black, a general

practitioner who had treated plaintiff on an intermittent basis since at least 2011. (T.

575, 761, 768-773). In May 2015, Dr. Black opined that plaintiff could lift up to

twenty pounds and carry up to ten pounds on an occasional basis, or up to one-third of

the workday. (T. 768). He further opined that plaintiff could only sit for one hour

continuously, could only stand for fifteen minutes at one time, and could only walk for

five minutes without interruption. (T. 769). In Dr. Black’s opinion, plaintiff could sit

for a total of six hours, stand for a total of two hours, and walk for a total of thirty

minutes over the course of a workday. (Id.) He also opined that plaintiff could

occasionally reach overhead, but could frequently reach otherwise; could frequently

handle, finger, and feel objects with his hands; and was unable to climb ladders, kneel,

crouch, or crawl. (T. 770-771). Although he did not issue the opinion until May 13

2015, Dr. Black stated that it reflected plaintiff’s condition as of August 2011. (T. 773).




                                              15
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 16 of 22


      Dr. Black’s March 19, 2018 opinion was quite similar, but reflected slightly

fewer restrictions. (T. 1074-82). He opined that plaintiff could occasionally lift or carry

up to twenty pounds; could stand or walk for up to two hours total during an eight hour

workday; and could sit for about six hours total during an eight hour workday. (T.

1076). In Dr. Black’s opinion, plaintiff was limited to occasional use of his upper and

lower extremities; could occasionally reach; and could frequently use his hands to

finger, feel, and handle. (T. 1078). He also opined that plaintiff should avoid

workplace environments that required exposure to extreme temperatures, vibration, and

similar hazards. (T. 1079).

      The ALJ assigned “little weight” to the standing, walking, postural,

manipulative, and environmental limitations in Dr. Black’s two opinions. (T. 17). He

gave “partial weight” to Dr. Black’s opinions regarding plaintiff’s ability to lift, carry,

and sit, because they were generally consistent with the other record evidence. (Id.) In

reaching these conclusion, the ALJ offered a number of valid reasons for the various

weights assigned to discrete portions of Dr. Black’s opinions.

      Both of Dr. Black’s opinions were completed on a “check the box” form, that

provided minimal narrative description. (T. 768-773, 1075-79). The ALJ found that the

record contained few treatment notes from Dr. Black that covered the relevant period

between November 5, 2010 and September 30, 2011. (T. 17). Plaintiff correctly notes

that the record included correspondence from July 2010 and January 2011 indicating

that Dr. Black had referred plaintiff for specialized treatment, and was involved in

plaintiff’s medical care. (T. 575-80). However, plaintiff has not identified any actual


                                             16
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 17 of 22


examination notes from Dr. Black that would bolster his restrictive opinions. Plaintiff

has also not identified any failure on the part of the ALJ to seek out any missing

medical records. Indeed, the ALJ successfully contacted Dr. Black for updated medical

records, and there is no indication that any of his treatment notes were missing or

unavailable. (T. 35-36, 972-1014). “[W]here there are no obvious gaps ... and where

the ALJ already possesses a ‘complete medical history,’ ” the ALJ is under no

obligation to seek additional information. Rosa v. Callahan, 168 F.3d 72, 79, n.5 (2d

Cir. 1999).

      The ALJ also found that some of the restrictions described by Dr. Black were

inconsistent with plaintiff’s treatment records from other physicians. (T. 17). Dr. Ross

Moquin, who also evaluated plaintiff on January 7, 2011, opined that plaintiff had

degenerative changes in the lumbar spine and an antalgic gait, but showed full range of

motion in his back and neck, and no significant degenerative changes in his cervical

spine. (T. 575). The record indicates that Dr. Moquin provided Dr. Black with a copy

of these findings. (Id.) As part of the RFC analysis, the ALJ also reviewed examination

notes signed by Dr. Edward Scheid, who evaluated plaintiff’s need for lumbar surgery

on June 20, 2011. (T. 590-92). Dr. Scheid found that plaintiff had normal gait and

posture, full strength in the upper and lower extremities, and normal range of motion in

the cervical spine, despite lower back pain that warranted surgery. (T. 591). On

September 16, 2011, one month after L4-S1 lumbar fusion surgery, Dr. Scheid’s nurse

practitioner observed that plaintiff “ambulates in a very steady fashion.” (T. 19, 599).

      The ALJ also noted that the evidence from shortly after the September 30, 2011


                                            17
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 18 of 22


date last insured was also consistent with his RFC findings. (T. 19). For example, on

October 18, 2011, Plaintiff continued to have full motor strength in the lower

extremities and grossly intact sensation. (T. 19, 601). Perhaps the most critical

inconsistency between Dr. Black’s opinions and the ALJ’s light-work RFC involved

the extent to which plaintiff’s ability to walk and stand was limited. Thus, the ALJ’s

observation that, on November 21, 2011, plaintiff reported, during a neurosurgical

follow-up visit that he was doing much better and was walking on a daily basis,

provides significant support for the RFC and the relative weight given by the ALJ to

the contrary opinions of Dr. Black. (T. 19, 606).

      The ALJ also discounted Dr. Black’s opinions because both were authored “well

after the date last insured,” an approach that he followed with other medical opinions in

the record. (T. 16-17). For example, consultative examiner Dr. Elke Lorensen opined

that plaintiff had no gross limitations with sitting, standing, or handling small objects,

and moderate limitations in bending, lifting, reaching, and turning his head. (T. 934).

The ALJ assigned this opinion partial weight because it was based on an evaluation

performed in May 2016. (T. 16).

      The ALJ’s concern regarding the timing of the opinion seems particularly

applicable to Dr. Black’s opinions. Despite his status as a treating physician, Dr.

Black’s notes indicate that he had not seen plaintiff for more than three years prior to an

office visit in April 2014. (T. 975). This gap, along with the limited treatment notes for

the relevant period between November 2010 and September 2011, made it reasonable

for the ALJ to conclude that Dr. Black had less direct observation of plaintiff’s physical


                                             18
           Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 19 of 22


limitations than might ordinarily be expected of a treating physician.

       In determining plaintiff’s RFC, the ALJ gave great weight to the opinion of non-

examining medical expert Dorothy Leong, M.D., who was asked, in November 2017, to

evaluate the prior medical records and evaluate plaintiff’s limitations prior to

September 30, 2011. (T. 16, 944, 963, 967-968). Dr. Leong explicitly opined that

plaintiff retained the ability to meet the exertional requirements of light work. (T. 957-

960, 968). While acknowledging that Dr. Leong did not examine or treat plaintiff, the

ALJ credited her opinion because of her expertise in pain management and knowledge

of disability programs, as well as the fact that she reviewed nearly all of the medical

evidence of record. (T. 16, 970-971). The ALJ also found that Dr. Leong’s opinion

was supported by the objective evidence in the record from the relevant time period.

(T. 16).

       Given the ALJ’s reasonable reservations about aspects of Dr. Black’s opinions

and those of other treating providers and medical experts (T. 16-18), the ALJ’s request

for, and reliance upon, the opinion of an additional medical expert focusing on

plaintiff’s limitations before September 30, 2011, was appropriate.3 See, e.g., Frey ex

rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (“The report of a State agency

       3
          The ALJ gave “partial weight” to the February 4, 2012 opinion of medical expert Woodward
Janese, M.D., whose medical interrogatory responses also supported the light work RFC. (T. 16, 668-
676). However, the ALJ concluded that Dr. Janese underestimated plaintiff’s functional limitations
because he did not account for his documented bilateral knee disorder. The ALJ gave “limited weight”
to the February 10, 2012 opinion of medical expert Louis Fuchs, M.D. In light of the objective clinical
findings identified in postoperative examinations of plaintiff, the ALJ found that Dr. Fuch’s opinion
overestimated claimant’s standing, walking, manipulative, and postural limitations. (T. 16-17, 766-
685). The ALJ also gave limited weight to the opinions of two treating physician assistants who found
that plaintiff had more significant physical limitations because those opinions were not supported by
the same postoperative examinations. (T. 17-18).

                                                  19
       Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 20 of 22


medical consultant constitutes expert opinion evidence which can be given weight if

supported by medical evidence in the record.”); Christy v. Comm'r of Soc. Sec., No.

5:13-CV-1552 (GTS/WBC), 2015 WL 6160165, at *10 (N.D.N.Y. Oct. 20, 2015)

(“[A]n ALJ may rely on the opinions of non-examining medical experts.”); Herb v.

Colvin, No. 14-CV-156, 2015 WL 2194513, at *5 (W.D.N.Y. May 6, 2015)

(consultative examiner’s report may serve as substantial evidence upon which the ALJ

may base his decision).

      Overall, the ALJ applied a consistent standard to the medical opinion evidence

from plaintiff’s treating physicians, the consultative examiner, and several independent

medical examiners. Although no opinion was assigned controlling weight, he assigned

the greatest weight to those portions of the opinions that were most consistent with the

available treatment record. This decision to discount specific portions of the various

opinions was within his discretion. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013) (although ALJ’s conclusion did not perfectly correspond with any of the opinions

of medical sources, ALJ was entitled to weigh all of the evidence available to make an

RFC finding that was consistent with the record as a whole.); Walker v. Colvin, No.

3:15-CV-465 (CFH), 2016 WL 4768806, at *10 (N.D.N.Y. Sept. 13, 2016) (“[A]n ALJ

may properly ‘credit those portions of a consultative examiner’s opinion which the ALJ

finds supported by substantial evidence of record and reject portions which are not so

supported.’”).

      At best, plaintiff’s complaints regarding the RFC are premised upon a

disagreement over how the ALJ resolved arguably conflicting evidence about plaintiff’s


                                           20
           Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 21 of 22


physical impairments. As stated above, it is the province of the ALJ to resolve such

conflicts in the evidence. Galiotti, 266 F. App’x at 67. In doing so, the ALJ could rely

not only on treating physician reports, but also the opinions of consultative examiners

and independent medical experts. See, e.g., Heaman v. Berryhill, 765 F. App’x 498,

500 (2d Cir. 2019) (rejecting plaintiff’s argument that the ALJ's RFC determination was

not supported by substantial evidence because the ALJ relied on the opinions of the

consultative examiner and the medical expert, which contradicted the opinions of

treating sources, but were otherwise supported by the record). Therefore, the ALJ’s

determination that plaintiff could perform light work during the relevant period was

supported by substantial evidence.

VIII. STEP FIVE DETERMINATION

       Plaintiff did not raise any direct challenge to the ALJ’s reliance upon the VE

testimony, so the court will only briefly address the issue. One of the ALJ’s

hypothetical questions to the VE mirrored his RFC determination. (T. 64-71). Because

this court has found that the ALJ’s RFC determination was supported by substantial

evidence, it also finds that the ALJ’s determination at step five, and the ultimate

determination of disability, were similarly supported by substantial evidence.4

       WHEREFORE, based on the findings above, it is

       ORDERED, that the Commissioner’s decision is AFFIRMED, and plaintiff’s


       4
          The ALJ may rely on a VE’s testimony regarding the availability of work as long as the
hypothetical facts the expert is asked to consider are based on substantial evidence and accurately
reflect the plaintiff’s limitations. Calabrese v. Astrue, 358 F. App’x 274, 276 (2d Cir. 2009). Where
the hypothetical is based on an ALJ’s RFC analysis, which is supported by substantial facts, the
hypothetical is proper. Id. at 276-277.

                                                  21
      Case 6:19-cv-00603-ATB Document 11 Filed 06/11/20 Page 22 of 22


complaint is DISMISSED, and it is

      ORDERED, that judgment be entered for the DEFENDANT.



Dated: June 11, 2020




                                      22
